Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 06-20-2022 under request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending.  Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 07-21-2022 to amend the independent claims 1, 10 and 18 to expedite allowability of the instant application. 

Interview Summary
Examiner called on 07-18-2022 applicant's representative and discussed  the Applicant arguments pertain to the prior arts. Applicant’s elaborated the arguments disclosing invention is about the OLED display with graphene foam. Examiner presented newly searched prior art of LIU WEN-LIANG (CN 108102576 A) disclosing OLED display with graphene foam. Further Applicant’s representative and Examiner discussed possible amendments per Applicant’s disclosure (US 20220158119 A1) page 3, paragraph 17 to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1, 10 and 18  during a telephone interview on 07-21-2022. Further Examiner thanks Applicant’s representative for E-mailing the amendments to independent Claims 1, 10 and 18 to do Examiner Amendments.

Response to Amendment
The response to office action non-final mailed on 06-20-2022 is mere request for reconsideration. Applicant has agreed to do Examiner amendments to expedite Allowance of the instant Application. Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1 , 10 and 18 during a telephone interview on 07-21-2022. 

Applicant arguments filed on 06-20-2022, under remark regarding allowable limitations “a housing configured to hold the OLED display film; and graphene particles suspended in an intermediary material as a graphene foam to transfer thermal energy from the display film along an X-plane to the housing” are persuasive; as after further extensive search and consideration all of the other prior art cited on EIC search report dated 07-27-2022,  892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, 10 and 18, does overcome the prior art rejection mailed on 03-18-2022; which puts application number 16951051 in condition for allowance. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert W Holland on 07-21-2022.

The application has been amended as follows: 
 
In the Claims  
1.	(Currently Amended) An information handling system comprising:
a housing having first and second rotationally coupled housing portions;
a processor disposed in the housing and operable to execute instructions that process information;
a memory disposed in the housing and interfaced with the processor, the memory storing the instructions and information;
a display film interfaced with the processor and having plural OLED pixels that cooperate to present the visual images ; and
a graphene foam composite disposed between the display film and the housing and configured to conduct thermal energy  from the display film in an X-plane.
2.	(Original) The information handling system of Claim 1 wherein the graphene foam composite comprises:
a silicone resin; and
graphene particles suspended in the silicon resin and oriented to direct thermal energy from the display film along a perpendicular axis relative to the display film.
3.	(Original) The information handling system of Claim 1 wherein the graphene foam couples directly against the display film.
4.	(Original) The information handling system of Claim 1 wherein the graphene foam comprises a graphene elastomer having a polyurethane resin.
5.	(Original) The information handling system of Claim 1 wherein the graphene foam has a direct contact against both the housing and the display film.
6.	(Original) The information handling system of Claim 1 further comprising a graphene sheet disposed between the graphene foam and the display film.
7.	(Original) The information handling system of Claim 1 further comprising a graphene sheet disposed between the graphene foam and the housing.
8.	(Original) The information handling system of Claim 1 further comprising:
a hinge rotationally coupling the first and second housing portions; 
wherein the display film and graphene foam composite are disposed across the hinge.
9.	(Original) The information handling system of Claim 1 wherein the display film comprises a plastic substrate.
10.	(Currently Amended) A method for supporting a display film in an information handling system housing, the method comprising:
suspending graphene particles in a resin to define a graphene foam composite having a planar form;
coupling the graphene foam between the information handling system housing and a display film;
presenting visual images at the display film; and
transferring thermal energy generated as a byproduct of the presenting visual images through the graphene foam in an X-plane to the housing.
11.	(Original) The method of Claim 10 wherein the display film comprises plural OLED pixels that cooperate to generate the visual image.
12.	(Original) The method of Claim 11 wherein the display film further comprises a plastic substrate.
13.	(Original) The method of Claim 10 wherein the suspending graphene particles in a resin further comprises suspending the graphene particles in a silicone resin.
14.	(Original) The method of Claim 10 wherein the coupling the graphene foam further comprises coupling the graphene foam directly to the display film.
15.	(Original) The method of Claim 10 wherein the coupling the graphene foam further comprises coupling the graphene foam directly to the housing.
16.	(Original) The method of Claim 10 further comprising coupling a graphene sheet between the housing and the graphene foam.
17.	(Original) The method of Claim 10 further comprising:
rotating first and second portions of the housing about a hinge; and
supporting the display film with the graphene foam at the hinge between the first and second housing portions.
18.	(Currently Amended) A display structure comprising:
a display film having OLED pixels that cooperate to present a visual image;
a housing configured to hold the display film; and
graphene particles suspended in an intermediary material as a graphene foam to transfer thermal energy from the display film along an X-plane to the housing.
19.	(Original) The display structure of Claim 18 wherein:
the display film comprises a POLED; and
the graphene particles intermediary material comprises a silicon resin.
20.	(Original) The display structure of Claim 19 further comprising a graphene elastomer disposed on at least one side of the graphene foam.


Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. Examiner also has attached EIC search report. The prior art of LIU WEN-LIANG (CN 108102576 A) does disclose or suggest  having  OLED display with graphene foam; however, fails to recite or  discloses in specification as well as in drawings  “a housing configured to hold the OLED display film; and graphene particles suspended in an intermediary material as a graphene foam to transfer thermal energy from the display film along an X-plane to the housing”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant has agreed to do Examiner amendments to expedite Allowance of the instant Application. Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1 , 10 and 18 during a telephone interview on 07-21-2022.  Applicant arguments filed on 06-20-2022 are convincing. As argued by applicant in remarks under claim rejection with Examiner Amendments of 07-21-2022;and  after extensive search and consideration the prior art of Deeder M Aurongzeb et al. (US 20170263179 A1) in view of Yi-Jun Lin et al. (20190367371 A1) with all the other prior art cited on EIC search report, 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a housing configured to hold the OLED display film; and graphene particles suspended in an intermediary material as a graphene foam to transfer thermal energy from the display film along an X-plane to the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-02-2022